                 Case 2:19-cv-01902-JLR Document 13 Filed 01/07/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7
 8
     ERIC YOUNG and ADAM KURTZ, on behalf of
 9   themselves and all others similarly situated, NOTICE OF VOLUNTARY
                                                   DISMISSAL WITHOUT PREJUDICE
10
                                   Plaintiffs,     PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)
11
            v.
12                                                     Case No. 2:19-cv-01902 (JLR)
     iFINEX INC.; BFXNA INC.; BFXWW INC.;
13
     TETHER HOLDINGS LIMITED; TETHER
14   LIMITED; DIGFINEX INC.; TETHER
     OPERATIONS LIMITED; TETHER
15   INTERNATIONAL LIMITED; AND JOHN
16   DOES 1-50,

17                               Defendants.
18
19
20
            PLEASE TAKE NOTICE that Plaintiffs Eric Young and Adam Kurtz, by and through
21
22   their undersigned counsel, hereby voluntarily dismiss their claims without prejudice against

23   Defendants pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. Defendants
24
     have not served an answer or a motion for summary judgment to Plaintiffs’ Complaint.
25
26
27
28


     NOTICE OF VOLUNTARY DISMISSAL - 1
              Case 2:19-cv-01902-JLR Document 13 Filed 01/07/20 Page 2 of 2




 1 Dated: Seattle, WA                  BRESKIN JOHNSON TOWNSEND, PLLC
          January 7, 2020
 2
                                 By:   _s/ Roger M. Townsend_______________
 3                                     Roger M. Townsend, WSBA #25525
 4                                     Breskin Johnson Townsend, PLLC
                                       1000 Second Avenue, Suite 3670
 5                                     Seattle, Washington 98104
                                       Tel.: (206) 652-8660
 6
 7                                     Counsel for Plaintiffs Eric Young and Adam Kurtz and
                                       the Proposed Class
 8
 9
     Dated: New York, NY               KIRBY McINERNEY LLP
10          January 7, 2020
11
                                 By:   s/ David E. Kovel
12                                     David E. Kovel (pro hac vice)
                                       Karen M. Lerner (pro hac vice)
13                                     Anthony E. Maneiro (pro hac vice)
14                                     Kirby McInerney LLP
                                       250 Park Avenue, Suite 820
15                                     New York, New York 10177
                                       Tel.: (212) 371-6600
16
17                                     Counsel for Plaintiffs Eric Young and Adam Kurtz and
                                       the Proposed Class
18
19
20
21
22
23
24
25
26
27
28


     NOTICE OF VOLUNTARY DISMISSAL - 2
